966 F.2d 1444
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny UNDERWOOD, Plaintiff-Appellant,v.Jerry W. ARMENTROUT, Defendant-Appellee.
No. 91-7162.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 8, 1992Decided:  June 8, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-90-469-A)
Johnny Underwood, Appellant Pro Se.
Jeanette Dian Rogers, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Johnny Underwood appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and denying his subsequent motion to reconsider.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Underwood v. Armentrout, No. CA-90-469-A (E.D. Va.  June 4 and July 2, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court construed Underwood's Motion for Reconsideration as a Fed.  R. Civ. P. 60(b) motion.  However, the motion was served within ten days of the district court's final judgment, and therefore it is a Fed.  R. Civ. P. 59(e) motion.  Nevertheless, the district court's interpretation of the Rule 59(e) motion as a Rule 60(b) motion is harmless error because Underwood's claims fail as a matter of law